 547308 NLRB No. 78POSTAL SERVICE1We agree with the judge that the Respondent violated Sec.8(a)(5) and (1) of the Act by its delay in furnishing the information
requested by the Union's shop steward, Marczak. However, we find
it unnecessary to rely on Crestfield Convalescent Home, 287 NLRB328 (1987), revd. on other grounds 861 F.2d 50 (2d Cir. 1988).We also agree with the judge that the Respondent violated the Actby its delay in furnishing the information requested by Union Stew-ard Brister. We do not, however, rely on her statement that the Re-
spondent waited until after the charge had been filed with the Board
to furnish the information. The original charge filed on February 22,
1991, addressed only actions of Line Supervisor Gay in referring
Brister to the Respondent's manager of labor relations for the infor-
mation, which the judge found did not violate the Act. The amended
charge with a broader allegation was filed on March 22, 1991, after
Brister had received the requested information.1The record is noted and corrected.United States Postal Service and Kilmer GMF, AreaLocal Number 149, American Postal Workers
Union, AFL±CIO. Cases 22±CA±17254(P), 22±CA±17490(P), and 22±CA±17537(P)August 31, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn September 30, 1991, Administrative Law JudgeEleanor MacDonald issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, United States Postal Serv-
ice, New Brunswick, New Jersey, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.Bert Dice-Goldberg, Esq. and Julie Kaufman, Esq., for theGeneral Counsel.Francis Bartholf, Esq. and Andrew L. Freeman, Esq., ofWindsor, Connecticut, for the Respondent.DECISIONSTATEMENTOFTHE
CASEELEANORMACDONALD, Administrative Law Judge. Thiscase was tried in Newark, New Jersey, on April 29, 1991.
The complaint alleges that Respondent, in violation of Sec-tion 8(a)(1) and (5) of the Act, failed to provide the Union
with information it had requested. The Respondent denies
that it has violated the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondent in Septem-ber 1991, I make the following1FINDINGSOF
FACTI. JURISDICTIONRespondent provides postal services for the United Statesof America. Respondent admits, and I find, that it is subject
to the jurisdiction of the National Labor Relations Board
(Board) by virtue of Section 1209 of the Postal Reorganiza-
tion Act (PRA). Respondent admits, and I find, that the
American Postal Workers Union, AFL±CIO (the APWU) is
a labor organization within the meaning of Section 2(5) of
the Act.The complaint alleges that the Kilmer GMF, Area LocalNo. 149 is a labor organization within the meaning of the
Act. Respondent denies that the Local is an independent en-
tity which in its own right is authorized to or in fact engages
in collective bargaining. There is no need for me to rule on
this question and the General Counsel did not choose to liti-
gate it. I note that all the requests for information at issue
were submitted on APWU forms and that all the union offi-
cials apparently hold office in both the APWU and the
Local. I note further that, notwithstanding its position, many
of the letters addressed by Respondent to the Union are in
fact addressed to an individual as the president of the Kilmer
GMF area local.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe instant controversy arises from requests for informa-tion made by stewards of the APWU. The requests dealt with
matters at the Respondent's Kilmer facility, also called the
New Brunswick facility.The parties have stipulated that the following employeesof Respondent constitute a unit appropriate for the purposes
of collective bargaining within the meaning of Section 9(b)
of the Act:All maintenance employees, special delivery employees,motor vehicle employees, and postal clerks employed
by Respondent in a nationwide unit a part of which
works at its Kilmer Road, New Brunswick facility, ex-
cluding all managerial employees, professional employ-
ees, confidential employees, guards, supervisors, and all
postal inspection service employees.In its answer, Respondent admitted that certain individualswere agents but not supervisors. Although the status of these
individuals does not seem to be a real issue in this case,
General Counsel has made a motion to deem the answer an
admission of the supervisory status of the admitted agents.
I deny this motion since Respondent stated clearly on the
record that it was making no such admission.Respondent and the APWU are signatories to a collective-bargaining agreement with a term from July 21, 1987, to No- 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2A last-chance settlement agreement is used when an employee isabout to be discharged but instead is given a probationary period
(one last chance), so that he or she may show improvement in the
behavior problem which has led to the pending discharge.3Form 3971 is used by employees to request leave or to reportan absence or tardiness due to illness. Form 3972 is used by man-
agement to record and analyze the attendance of employees.4Arrington's last-chance agreement was entered into afterArrington was issued a notice of removal by Respondent for prob-
lems relating to his attendance. The agreement was signed byArrington, the Union, and Respondent.5Hush acknowledged that the Union receives a copy of every last-change agreement it enters into on behalf of a unit member.vember 20, 1990. The contract contains a grievance and arbi-tration provision.B. Information for Arrington Grievance1. The factsOn October 24, 1990, Union Steward Angelette Hush fileda request for information and documents with Hugo Gumbs,
manager of labor relations at the Kilmer facility. The request
form stated that the information was necessary to determine
whether a grievance existed and whether the documents were
relevant to the grievance. Only certain of the documents list-
ed in the request are at issue:2. Any ``last chance settlement agreements'' for em-ployees done in 1989 and 1990.23. 3971's and 3972's for all employees who had the``last chance'' agreements as requested in #2 above.3Hush represented employee Darryl Arrington who wasworking under a last-chance settlement agreement which re-
quired him to participate in an employee assistance program
and to adhere to the rules and regulations governing attend-
ance.4The Union believed that Respondent had reneged onits obligations pursuant to the last-chance agreement. Hush
wished to determine whether Respondent was administering
the attendance policy for employees evenhandedly and how
Respondent had administered the conditions imposed in other
agreements. She wished to compare Respondent's handling
of Arrington with its handling of other employees who had
signed last-chance agreements to see whether there had been
disparate treatment. She did not limit her request to last-
chance agreements that dealt with attendance problems be-
cause she wished to examine the various agreements and de-
termine if they were relevant to the Arrington agreement.
Hush testified that by comparing the last-chance agreements
for other employees with the employees' attendance records
she could determine whether Respondent had indeed required
other employees to adhere to attendance requirements im-
posed in last-chance agreements. The reason Hush needed
both forms 3971 and 3972 was that form 3971 alone might
not accurately reflect the actual attendance of employees.
Hush stated that she needed the documents for all employees
in the facility, excluding supervisors, because the Postal
Service regulations governing attendance apply to all em-
ployees whether or not in the bargaining unit.5On October 29, Gumbs replied to the request for informa-tion by letter addressed to ``James Reynolds, President
APWUÐKilmer Area Local.'' Although Gumbs' letter is un-
clear, it seems that he meant to say that the Union had noright to see documents for employees it did not represent.Further, Gumbs stated, last-chance agreements ``are without
precedent, and as such would not set precedent in the case
you are representing.'' Gumbs' letter concluded by stating
that if he did not hear from the Union within 3 days ``it will
be considered that the requested information is no longer de-
sired and your request is void.''Gumbs testified that the information was not supplied be-cause in the last-chance agreement the Union and the griev-
ant agreed that that there would be no further appeal if the
grievant violated the conditions of the agreement. For that
reason, Gumbs decided that the information was not relevant.Hush testified that she never received any of the informa-tion she requested on October 24.The Arrington last-chance agreement, after stating the at-tendance and counseling conditions of the probation period,
provides:5. Should the grievant fail to comply with the fore-going, the removal ... shall be effective within seven

days.6. All grievances, complaints, law suits, and otheractions, including but not limited to Merit Systems Pro-
tection Board and Equal Employment Opportunity in-
volved in this situation shall be withdrawn pursuant to
this agreement with prejudice.7. The Union agrees to cooperate with the PostalService in insuring the grievant's compliance with the
terms of the agreement. No action will be taken by the
Union to assist grievant to pursue additional remedies
should Item 6 be invoked.Respondent submitted two arbitration decisions to showthat grievances concerning last-chance agreements are not ar-
bitrable and that therefore the information sought by Hush
with respect to the Arrington grievance was irrelevant. The
August 21, 1978 decision of Arbitrator Holly deals with a
last-chance agreement entered into by an employee with at-
tendance problems. The employee and the union in that case
agreed that there would be a 6-month probationary period
during which the employee could be removed for unsatisfac-
tory attendance. The agreement provided, ``[N]either the
grievant or the Union will file or process a grievance for Re-
moval for unsatisfactory attendance during the probation pe-
riod.'' The arbitrator found that the grievance was not arbi-
trable based on the above-quoted language. Despite his find-
ing on arbitrability, the arbitrator went on to consider the
merits of the grievance and concluded that the employee had
not maintained satisfactory attendance during the probation
period and that the removal was justified. The November 9,
1985 decision of Arbitrator Talmadge also dealt with an em-
ployee who had executed a last-chance agreement following
a notice of removal for attendance problems. The arbitrator
evaluated the employee's attendance during the probationary
period and considered and made findings on his claim of bad
faith on the part of supervision; based on this discussion, the
arbitrator ruled that the employee's attendance following the
last-chance agreement had not been satisfactory and that
there was just cause for the discharge. Without citing any
language in the last-chance agreement that would waive the
employee's rights to challenge his discharge and without 549POSTAL SERVICEstating why he had considered the merits of the grievance,the arbitrator also ruled that the grievance was not arbitrable.2. DiscussionRespondent argues that the information requested by Hushwas irrelevant because the Union and Arrington had waived
their rights to contest the implementation of the last-chance
settlement agreement. Respondent urges that ``Postal arbitra-
tors have found that any grievance contesting the implemen-
tation of a last-chance settlement agreement ... is not arbi-

trable.'' In addition, Respondent points out that the Union is
provided with a copy of every last-chance agreement it enters
into and Respondent urges that there is no need to give the
Union those documents it already has. Further, Respondent
contends that the request for information was overly broad
in that implementation of a last-chance agreement is within
the sole discretion of the line supervisors and there is no
servicewide standard governing the number of infractions
that must be accumulated in order for a last-chance employee
to be discharged: ``since these last-chance agreements would
have been implemented by different supervisors, review of
the actions taken by those supervisors would be irrelevant.''The Supreme Court held in NLRB v. Acme Industrial Co.,385 U.S. 432, 435±437 (1967), that an employer must ``pro-
vide information that is needed by the bargaining representa-
tive for the proper performance of its duties'' and that ``the
duty to bargain unquestionably extends beyond the period of
contract negotiations and applies to labor-management rela-
tions during the term of an agreement.'' In deciding whether
information must be turned over, it is necessary for the
Union to show only that the information is probably relevant
and that it would be of use to the Union. This ``discovery-
type standard'' does not decide the merits of the Union'scontractual claims.The Board elaborated on the duty of the employer to fur-nish information in Pfizer, Inc., 268 NLRB 916, 918 (1984),enfd. 763 F.2d 887 (7th Cir. 1985), where it explained that
certain matters relating to the unit go to the core of the em-
ployer-employee relationship and are presumptively relevant:
these include ``wage rates, job descriptions, and other infor-
mation pertaining to employees within the bargaining unit.''
However, ``[w]here the request is for information concerning
employees outside the bargaining unit, the union must show
that the information is relevant.'' Even in this second situa-
tion, the standard for relevancy is ``a `liberal discovery-type
standard.''' In Pfizer, the union requested certain informationabout disciplinary action issued to all other nonunit employ-
ees in order to present a grievance concerning disparate ap-
plication of discipline to a unit employee. The Board held
that the General Counsel had shown the relevance of the re-
quested information: the records would assist the union ``ei-
ther in deciding whether to proceed to arbitration, or in the
arbitration proceeding itself.'' Pfizer, supra at 919. In PostalService, 289 NLRB 942 (1988), enfd. 888 F.2d 1568 (11thCir. 1989), the Board held that the union was entitled to in-
formation regarding the disciplining of supervisors for gam-
bling activity where the employer had disciplined unit em-
ployees for the same gambling activity. The union in that
case requested the information to show that the discipline
meted out to unit employees was harsh, disparate, and not for
just cause. It is apparent that the 1988 case is almost iden-tical to the instant case. Another remarkably similar case isPostal Service, 301 NLRB 709 (1991).I find that the information requested by the Union in con-nection with the Arrington matter is probably relevant to itsclaim of disparate treatment and will assist the Union in de-
ciding whether to proceed to arbitration or in the arbitration
proceeding itself. The Union believes that Arrington was the
victim of disparate treatment in the administration of his last-
chance agreement; it needs the information about other em-
ployees subject to last-chance agreements in order to deter-
mine whether there was in fact disparate treatment.Respondent argues that the Union has waived its right toappeal last-chance agreements and that therefore the re-
quested information is irrelevant because any grievance
brought by the Union would be nonarbitrable. It is well es-
tablished that information must be turned over to the union
so that it may determine whether there is merit to a potential
grievance before any decision on arbitrability is made. O &G Industries, 269 NLRB 986, 987 (1984).Moreover, to the extent that Respondent argues that theUnion has waived its right to the information by waiving any
appeal from the implementation of Arrington's last-chance
agreement, its argument must fail. The two cited arbitration
awards do not support Respondent's contention that the
Arrington matter would be held nonarbitrable. First, absent
specific agreement of the parties to the contrary, an arbitra-
tor's award is legally binding only for the precise issue
grieved; it need not be followed as precedent in subsequent
grievances under the contract before the same or other arbi-
trators. While arbitrators appointed to hear future arbitration
cases may consider a prior award, they are not required to
adhere to its findings. Moreover, the 1978 and 1985 awards
were not issued under and did not construe the 1987±1990
contract between the Respondent and the Union. Further, al-
though both Arbitrators Holly and Talmadge stated that the
grievances were not arbitrable, they both considered the mer-
its of the grievances before them and made findings based
on the substantive issues. Therefore, their pro forma state-
ments that the grievances were not arbitrable do not carry
much weight. Finally, the last-chance agreement entered into
by the Union and Arrington contains no clear language
waiving Arrington's right to grieve a discharge following the
execution of the last-chance agreement. Although arguing
that Arrington and the Union had waived any grievance over
removal for violation of the last-chance agreement, Respond-
ent has not drawn my attention to the precise language which
it claims accomplishes this waiver. Indeed, I cannot find any
language which clearly and unequivocally waives Arrington's
rights to contest a dismissal for violation of the last-chance
provisions. There is a waiver contained in paragraph 7 of the
agreement, but that language refers to actions under para-
graph 6 which appears to deal only with matters filed prior
to execution of the last-chance agreement. Although an arbi-
trator might find that the agreement was inartfully drawn but
nevertheless did indeed spell out a waiver, I cannot find that
Arrington's dismissal is not arguably subject to arbitration.Respondent is mistaken when it argues that comparing theway different supervisors administer last-chance agreements
is clearly irrelevant. As discussed above, the proper standard
to be applied to a request for information is a discovery-type
standard, not a strict standard of admissibility; the informa-
tion must merely bear some relationship to a subject of con- 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Gumbs' reasoning that as a shop steward Marczak was only enti-tled to information for the tour she worked does not require further
comment.7Although management had earlier supplied the Union with acopy of the bid, Brister testified, and I credit him, that the document
given to the Union did not indicate the date required by Brister.cern to the Union. The Union may try to substantiate its sus-picion that last-chance agreements are handled disparately by
showing that different supervisors use different standards.
Since Respondent claims to have no policy governing attend-
ance and last-chance agreements, an arbitrator might find that
it was just this lack of standards and the resulting disparate
treatment of employees that gave merit to any grievance filed
by Arrington. Further, Respondent's argument that the infor-
mation for employees in other units is irrelevant must also
fail. It may be that the Union will argue that members of
other units were given better treatment under last-chance
agreements, and an arbitrator might find merit to this argu-
ment. In order to explore this avenue, the Union must be
shown information relating to employees in other units.As pointed out by Respondent, there is a line of caseswhich seems to require more than ``a mere suspicion'' in
order for a union to show that it is entitled to information
concerning matters outside the bargaining unit. These cases
are inapposite; they deal with a union request for cost and
pricing information relating to an employer's operations, as
in Sheraton Hartford Hotel, 289 NLRB 463 (1988), or forinformation relating to other employers, as in Southern Ne-vada Builders Assn., 274 NLRB 350 (1985). S & W MotorLines v. NLRB, 621 F.2d 598 (4th Cir. 1980), cited by Re-spondent, stands for the proposition that the Union must ad-
vance a reason when it requests information concerning
nonunit employees. In that case, unlike the instant case
where the Union has made out a rationale involving disparate
treatment, the ``union asserted no reason why it needed the
demanded information.'' 621 F.2d at 603.It is undisputed that the Union is given copies of all last-chance agreements it enters into for unit members. General
Counsel has not shown why the Union should not be re-
quired to consult its own files for this information. However,
the Union requested last-chance agreements for all non-
supervisory employees at the facility as well as forms 3971
and 3972. Respondent does not contend that the Union has
these documents in its possession.I conclude that Respondent violated Section 8(a)(1) and(5) of the Act when it refused to give the Union last-chance
agreements for nonunit employees and forms 3971 and 3972
for all employees subject to last-chance agreements.C. Information Relating to Disparate DisciplineJean Marczak, a shop steward for the Union, testified thaton January 14, 1991, she requested certain information be-
cause she believed that the discipline issued on tour III was
harsher than that issued on tours I and II. Marczak asked to
review form 3972 for all three tours. By letter of January 23,
to ``James Reynolds, President APWUÐKilmer GMF,''
Gumbs notified the Union that Marczak would be permitted
to review the records for tour III but not for tours I or II.
Seven weeks after her request, Marczak testified, she was fi-
nally granted access to the forms for all three tours.Gumbs testified that he denied the request becauseMarczak was designated as shop steward for tour III and had
not been authorized by the union president to act as a stew-
ard on a different tour. He stated that Marczak could not
make out a disparate treatment case as among employees on
different tours because each tour has a different supervisor
and each supervisor issues discipline as the circumstances of
the particular case warrant. According to Gumbs, the PostalService does not prescribe specified levels of discipline forspecified types of attendance infractions. Gumbs eventually
permitted Marczak to have access to the information for
tours I and II after the Union filed an unfair labor practice
charge; this was 5 weeks after Marczak had been given the
information for tour III.The Respondent's brief urges that a delay of 5 weeks doesnot call for formal findings and a remedial order because the
period was brief and Gumbs acted in good faith.It is clear from the cases discussed above that the informa-tion concerning attendance records for employees in a unit
represented by the Union was presumptively relevant to the
Union's duties in representing the employees and that the
Union was entitled to the information on request. When
Gumbs refused to give Marczak the information for tours I
and II he did so based on his evaluation of the merits of the
Union's potential grievance; he decided that an arbitrator
would not find disparate treatment of employees in different
tours because they had different supervisors. However, it was
not for Gumbs to decide the merits of a possible case; the
Union would make that determination in the first instance
after it had been given the information and when it decided
whether to file a grievance.6The record shows that on January 14, Marczak asked forthe attendance records and on January 23, Gumbs refused the
information for tours I and II. It was not until after the
Union filed an unfair labor practice charge that the informa-
tion was made available 7 weeks after it was requested and
5 weeks after it was at first denied. The Board has found that
an employer's refusal for a similar period of time to meet
its bargaining obligations was a violation of the Act and re-
quired a cease-and-desist order. Manchester Health Center,287 NLRB 328 fn. 6 and text (1987), revd. on other grounds
861 F.2d 50 (2d Cir. 1988). By refusing to provide the re-
quested information Respondent violated Section 8(a)(1) and
(5) of the Act.D. Information for King GrievanceDarryl Brister, a shop steward for the Union, filed a re-quest on February 1, 1991, for ``a copy of 3972 for Frank
Paliscak for the year of '90.'' He needed the information be-
cause he was investigating a grievance on behalf of em-
ployee King who was allegedly being assigned improperly
on days when Paliscak was absent. Brister gave the request
to Supervisor Nancy Kaniuk; at first, she told him she would
accede to his request, but then she denied it. Brister sent
Gumbs the request for information on February 10, 1991.
Brister testified that he had wanted the information before
the step 1 meeting on the grievance he was investigating; he
eventually obtained the information at the step 2 meeting in
mid-March.On February 1, Brister gave a request for information toSupervisor Quinette Gay asking for the date that King re-
ceived her bid.7Brister wished to find King's job descriptionto see if King was obligated to back up Paliscak. Gay told 551POSTAL SERVICE8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Brister she would not supply the information because Bristershould have addressed his request to Gumbs. Brister then
sent the request for this information to Gumbs on February
10, 1991; he received the information in early March.The evidence shows that on August 20, 1990, Paul S.Janga, the director of human resources of the New Bruns-
wick Division, sent a letter addressed to ``James Reynolds,
President, Kilmer Local APWU,'' stating that as a followup
to a meeting held August 2, all requests for information will
be directed to the manager of labor relations for disposition.
According to Gumbs, after the new policy was initiated in
1990, his office processed all requests for information from
the Union. Gumbs stated that the Union and Respondent fur-
ther agreed that the time limits for filing a grievance would
not begin to run until the Union had received any relevant
information it had requested from Respondent.In the absence of any evidence to the contrary, I find thatthe Union and Respondent had agreed in August 1990, that
the Union would address all requests for information to
Gumbs. Thus, I do not find any violation in the refusals of
the two line supervisors to supply Brister with information.Brister requested information relating to employeesPaliscak and King by letter to Gumbs dated February 10,
1991. He received Paliscak's form 3972 in mid-March and
he received King's bid in early March. General Counsel ar-
gues that a delay of several weeks in providing this informa-
tion is a violation of the Act. I agree. The information re-
quested by Brister has not been shown to be complex or dif-
ficult to retrieve: the information consists of only a few doc-
uments. Respondent has not explained why it did not
produce the requested documents until about 4 weeks had
passed and why it waited until after the charge had been
filed to comply with the Union's request. Thus, I conclude
that Respondent violated Section 8(a)(1) and (5) of the Act
by delaying for 4 weeks to furnish the Union with informa-
tion requested by Brister. Bundy Corp., 292 NLRB 671, 672(1989); Postal Service, 276 NLRB 1282, 1288 (1985).CONCLUSIONSOF
LAW1. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:All maintenance employees, special delivery employees,motor vehicle employees, and postal clerks employedby Respondent in a nationwide unit a part of which
works at its Kilmer Road, New Brunswick facility, ex-
cluding all managerial employees, professional employ-
ees, confidential employees, guards, supervisors, and all
postal inspection service employees.2. At all times material, the Union has been the exclusiverepresentative of all employees within the appropriate unit
described above for the purposes of collective bargaining
within the meaning of Section 9(a) of the Act.3. By refusing to provide the Union with last-chance set-tlement agreements for nonunit employees and with forms
3971 and 3972 for all employees who had last-chance settle-
ment agreements in 1989 and 1990, the Respondent has en-
gaged in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and (5) of the Act.4. By refusing to provide the Union with form 3972 fortours I and II for a period of 7 weeks, the Respondent vio-
lated Section 8(a)(1) and (5) of the Act.5. By delaying for a period of 4 weeks in providing theUnion with information for the processing of the King griev-
ance, Respondent violated Section 8(a)(1) and (5) of the Act.6. Respondent did not engage in unfair labor practicesother than those found here.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, United States Postal Service, Kilmer fa-cility, New Brunswick, New Jersey, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Refusing to provide the Union with last-chance settle-ment agreements for nonunit employees and with forms 3971
and 3972 for all employees who had last-chance settlement
agreements in 1989 and 1990.(b) Refusing to provide the Union with form 3972 fortours I and II.(c) Delaying for a period of 4 weeks in providing theUnion with information for the processing the King griev-
ance.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, furnish the Union with the last-chance set-tlement agreements for nonunit employees and with forms
3971 and 3972 for all employees who had last-chance settle-
ment agreements in 1989 and 1990.(b) Post at its Kilmer facility in New Brunswick, New Jer-sey, copies of the attached notice marked ``Appendix.''9Copies of the notice, on forms provided by the Regional Di-
rector for Region 22, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps shall
be taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain with American PostalWorkers Union, AFL±CIO by refusing to provide the Union
with last-chance settlement agreements for nonunit employ-
ees and with forms 3971 and 3972 for all employees who
had last-chance settlement agreements in 1989 and 1990.WEWILLNOT
refuse to bargain with the Union by refus-ing to provide information and by delaying in providing the
Union with information for the processing of grievances.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
, on request, provide the Union with last-chancesettlement agreements for nonunit employees and with forms
3971 and 3972 for all employees who had last-chance settle-
ment agreements in 1989 and 1990.UNITEDSTATESPOSTALSERVICE